Title: Benjamin Henry Latrobe to Dolley Madison, 29 March 1809
From: Latrobe, Benjamin Henry
To: Madison, Dolley Payne Todd


Madam,
Phila. March 29h. 1809
Your very obliging & kind letter was received by Mrs. Latrobe yesterday, & I had also your commands on business which I beg leave to answer concisely today & to write more at large tomorrow.
Your directions as to the liveries shall be obeyed.
The patterns of colors on Glass met with an accident. They were broken & shall be sent on, repainted, tomorrow.
The sketch of the Chariot in my letter was merely to explain the shamjoint, but not to show the form of the carriage. But the extreme Bulges, top, bottom, & side, are entirely out of fashion I assure you. However your carriage will have a little smattering of the bulging taste about it: just enough to give it an air not entirely different from other carriages, fashionable here.
I have ordered the articles agreed on of Liberty Browne namely 2 Sugar dishes, 2 Cream Ewers 1 doz. fren⟨ch⟩ forks, 2 do. desert, 6 Skewers from 18 inches to 7 in.
I fear the damask Tablecloths & napkins are bought at New York. There is nothing of the kind here. I have written to countermand them, and shall write to Mr. Johnston to send his on. I know him.
I have sought a Guitar in vain as yet, but think we are on the track of one.
I shall get Col. Preston’s belt lengthened one foot. It will cost about 15$. After much hunting I found a Man who could embroider on Leather. There are plenty who work on Cloth. There is no real gold Perl in the city, & no gold thread of any kind, but I think we can make out so as to match the old work tolerably, but not as well as I expected.
I fear no 3 Bottle coasters can be had. Plated ware begins to be scarce.
By Capt. Hand I send knives forks &⟨ca.?⟩
Yours most respectfully
B Henry Latrobe
